Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein the driving controller is configured to operate the gate driver in an alternate driving mode in the static image mode such that the gate driver scans a first group of the gate lines in a first duration and a second group of the gate lines in a second duration, and wherein, when an image transition is occurred in the static image mode, the driving controller is configured to insert a compensation frame to scan all of the gate lines.”

Claims 2-13 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Claim 14, none of the prior art of record teaches alone or in combination the limitation “operating a gate driver in an alternate driving mode in the static image mode such that the gate driver exclusively scans a first group of gate lines in a first duration and a second group of gate lines in a second duration; and inserting a compensation frame to scan all of the gate lines when an image transition is occurred in the static image mode.”

Claims 15-20 are dependent upon claim 14 and are allowed for the reason set forth above in claim 14. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691